Citation Nr: 9909560	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to service 
connection for PTSD.

This matter previously was before the Board.  In a March 1996 
decision the Board denied the veteran's claim for entitlement 
to service connection for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  In a Memorandum Decision, 
[redacted], the Court vacated the Board's March 1996 decision 
denying entitlement to service connection for PTSD, and remanded 
the matter back to the Board for development consistent with the 
Court's Memorandum Decision.


REMAND

After finding the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, the Court identified 
inadequacies of the record necessitating this REMAND.  The 
Court noted that the veteran had described many Vietnam 
combat experiences as evidence of in-service stressors linked 
to his diagnosed PTSD.  Although acknowledging the veteran's 
repeated inability to recall specific times, places and dates 
of his Vietnam duty assignments, the Court observed that the 
VA obtained very little substantive documentation of the 
veteran's Vietnam service.  Specifically, the Court cited a 
report from the United States Army and Joint Services 
Environmental Support Group (ESG), now known as the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), which provided only a definition of the veteran's 
military occupational specialty (MOS) and a confirmation of 
enemy attacks on a particular US airbase at a time when the 
veteran claimed to have served there.  The Court found this 
documentation to be insufficient to determine both whether 
the veteran had engaged in combat and whether he had 
experienced in-service stressors.  The Court stated, in 
essence, that objective documentation of the veteran's 
Vietnam unit history and of his wartime activities is 
critical to the determination of his entitlement to service 
connection for PTSD.  Therefore, the Court has ordered VA to 
find the veteran's Vietnam unit records or to explain fully 
the reasons for their unavailability.

Although the record reflects that the RO repeatedly contacted 
the National Personnel Records Center and USASCRUR to verify 
the veteran's combat and stressor claims, in light of the 
Court's decision a further attempt should be made.  Depending 
upon the outcome of the search for verified combat stressors 
the veteran may have to be reexamined for a PTSD diagnosis 
that is valid for rating purposes.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).  USASCRUR must provide a detailed and 
complete explanation of its inability to locate the requested 
records of the veteran and his Vietnam unit.

In consideration of the foregoing and to comply with the 
Court's Memorandum Decision, this case is REMANDED to the RO 
for the following action:

1.  The RO again should contact the 
veteran to request that he provide 
specific details of the in-service 
stressful events which he claims caused 
his PTSD.  This information should 
include dates, places, detailed 
descriptions, units of service, and duty 
assignments, and the names, ranks, units 
of assignment, and other information 
identifying individuals involved in 
claimed stressful events.  The veteran 
should understand that providing this 
information does not constitute either an 
impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

2.  Following the receipt of information 
obtained pursuant to the request made in 
(1) above, the RO should review the 
claims file and prepare a summary of the 
veteran's claimed in-service stressors.  
This summary should be prepared 
notwithstanding whether the veteran 
provides the requested additional 
statement.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should then be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150, in an attempt to verify the 
veteran's combat service and claimed 
stressors.  The USASCRUR should be asked 
to search for incident reports pertaining 
to all events described by the veteran.  
The RO must also request complete 
histories of the veteran's Vietnam unit 
covering all dates in which he was in-
country.  Information obtained must be 
associated with the claims folder.  
USASCRUR should be asked to provide a 
detailed and complete explanation of the 
reasons for its inability to locate any 
and all of the requested records.

3.  Following receipt of the USASCRUR's 
report and completion of additional 
development warranted or suggested by 
that office, the RO must prepare a report 
detailing the nature of any in-service 
stressful event verified by USASCRUR or 
other credible evidence.  This report 
then is to be associated with the claims 
folder.  The RO must also determine 
whether the veteran was involved in 
combat within the meaning of 38 U.S.C.A. 
§ 1154(b), giving complete reasons and 
bases for its findings.

4.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, or if 
the RO determines that the veteran was 
involved in combat, the RO should 
schedule the veteran for a VA psychiatric 
examination.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse consequences 
including the possible denial of his 
claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  
Regarding the claim for PTSD, the RO must 
provide for the examiners the summary of 
the stressor or stressors described in 
paragraph 3, above, and the examiners 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiners should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiners must comment upon the link 
between the current symptomatology and 
one or more of the in- service stressors 
that the RO found to be established.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder or all 
pertinent medical records must be made 
available to the examiners for review at 
all times relevant to the examination.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes. The Board emphasizes 
that a diagnosis of service-related PTSD 
is inadequate if it is based on an 
examination which relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD pursuant to Cohen v. 
West, 10 Vet. App 142 (1997).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board intimates no opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
additional evidence for consideration in connection with this 
appeal.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


